DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 21 (II. In the Response), regarding the objection to the specification has been fully considered. The objection to the specification is withdrawn in view of the amendments.
Applicant’s argument on Page 21 (II. In the Response), regarding the objections of Claims 1, 5, 6, and 11 has been fully considered. The objections to Claims 1, 5, 6, and 11 are withdrawn in view of the amendments. 
Applicant’s argument on Page 21 (II. In the Response), regarding the interpretation of Claims 1 and 11 has been fully considered. The interpretation is withdrawn.
Applicant does not specifically address the rejections of Claims 1 and 11, and those depending therefrom, under 35 U.S.C. 112(a). However, the rejection is withdrawn in view of the withdrawal of the claim interpretation.
Applicant’s argument on Pages 21-22 (III. Rejection Under 112), regarding the rejections of Claims 1 and 11, and those depending therefrom, under 35 U.S.C. 112(b) has been fully considered. The rejection is withdrawn in view of argument.
Applicant’s argument on Pages 22-23 (IV. Rejection Under 103, Paragraph 2), regarding the rejection of Claims 1, 2, 5, 6, 9-12, 15, 16, 19, and 20 under 35 U.S.C. 103 over Hillman in view of Liu, Waller, and Robinson has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Applicant argues in IV. Rejection Under 103 Paragraph 4 that Liu does not measure the 3-D distribution of fluorescence below the surface. However, the claim limitations do not require that the topography data be of the 3-D distribution of fluorescence below the surface. Topography, under its broadest reasonable interpretation relates to the distribution of parts or features on the surface of or within an organ or organism. Applicant further argues in IV. Rejection Under 103 Paragraph 4 that Liu does not rely on the assumption that measured light originates from a single position within the tissue. However, such an assumption is neither limited or required by the claims. Liu and Waller remain applicable to the invention as claimed.

Claim Objections
Claims 2, 6, 12, and 16 are objected to because of the following informalities: a minor error in antecedent basis. The claim recites the limitation “establishment of the 3D topography data,” which is not introduced until Claims 5 and 16, and Claims 6 and 16 are not dependent on Claims 5 and 15. In order to overcome this objection, Claim 2 may either be amended to be dependent on Claim 5, or the limitation may be amended to read “wherein an establishment of a 3-dimensional (3-D) topography data.” Claims 6, 12, and 16 may be amended in a similar manner. For purposes of applying prior art, the claims are interpreted as the latter. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11, and those depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claims 1 and 11, “a processor […] configured to determine position of individual neurons by isolating each neuron and its position within the tissue” is not supported by the disclosure. With respect to amended claims, applicant should show support in the original disclosure for amended claims. See MPEP §2163.06. In [0054], there is no mention of isolating each neuron by a processor to determine the position of individual neurons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 5 and 15, the claim is rendered indefinite as it establishes another method of the determination of the position of the individual neurons via the processor. In order to overcome the rejection, it is suggested applicant amend the claim to build upon the determination method set forth in Claim 1. For example, the claim may be amended to read “[….] wherein the isolation of each neuron and its position within the tissue in order to determine the position of individual neurons further includes […].”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180177401) in view of Waller et al. (US 20170003491).
Regarding Claim 1, Yang teaches a system for spatially mapping neurons in brain tissue, (Abstract “A method for measuring the activity of one or more excitable cells, such as neurons, in a target tissue […], […] A system configured to perform the present method” and [0378] “identifying the locations of neurons”), comprising:
a) a source of light configured to be shone on a subject, ([0072] “a light source 1313, to generate the 3D multi-focal laser light pattern projected into the target tissue”), the light source configured to illuminate brain tissue of the subject, ([0050] “The target tissue may be an in vivo tissue, e.g., a part of the brain of a moving or immobilized animal, or may be an in vitro tissue sample, e.g., a brain slice tissue.”), at a first wavelength, ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”), and in response cause emission of light at a second wavelength, ([0109] “The fluorescence emitted by the neuron includes fluorescence sensitive to neuronal activity, e.g.,  […] wavelength,” where it is understood by one of ordinary skill in the art that fluorescent light emission is a different wavelength than the NIR range, see Hillman Column 12 Lines 3-8.), from generated calcium when one or more neurons are firing (Where it is understood by one of ordinary skill in the art at the time of the applicant’s filing that when neurons fire, they generate calcium. See Robinson NPL, Page 1 Paragraph 5 and Page 2 Paragraph 2);
b) an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength ([0360] “Excited fluorescence filtered by an emission filter (F) is captured by either a photomultiplier tube (PMT) or light field microscope (LFM) with sCMOS camera, enabling single-snapshot 3D visualization of the excited fluorescence.”); and
c) an image capture device comprising a charge-coupled device configured to capture images of the brain tissue, ([0096] “The image detector may be any suitable image detector for use in the present system. In some instances, the image detector is […] a charge-coupled device (CCD) detector”), at the second wavelength (“fluorescence emitted by the target tissue such that a 2D diffraction pattern is projected onto an image detector 1318”); and
d) a processor having software encoded on a non-transitory computer readable medium, ([0075] “a processor, and a computer-readable medium comprising instructions that, when executed by the processor, cause the controller to carry out one or more of the subject methods”), configured to determine position of individual neurons ([0378] “identifying the locations of neurons at each of the 51 z-depths”).
However, Yang does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to determine position of individual neurons by isolating each neuron and its position within the tissue.
In an analogous neuron imaging field of endeavor, Waller teaches a system for spatially mapping neurons in brain tissue, [0031] (“plenoptic imaging system 10”) and [0037] (“functional brain imaging method 50 […]. […] corresponding to the footprint of each identified neuron in the field of view on the camera.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0056] (“(a) a computer processor; and (b) a memory storing instructions executable by the computer processor; (c) said instructions, when executed by the computer processor, performing steps”), configured to determine position of individual neurons by isolating each neuron, ([0041] “At step 56, a secondary decomposition step is performed that operates on each independent component 82 to separate and locate each neuron in 3D, thereby generating an individual neuron signature representing the source and identification for each neuron is generated.”), and its position within the tissue ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Yang and Waller because determining the position of individual neurons by isolating each neuron and its position within the tissue may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 6, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches wherein the establishment of information about approximate location of the one or more neurons is by causing the one or more neurons to fluoresce ([0378] “Briefly, fluorescence representing calcium activity of the neurons in an awake, head-fixed mouse, shown in FIG. 11A, was imaged through the cranial window using the following approach. In the first step, lasting several minutes, single-beam 2D laser scanning two-photon imaging yielded high-spatial resolution images identifying the locations of neurons at each of 51 z-depths”).
Regarding Claim 9, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches wherein the light source is a laser ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”).
Regarding Claim 10, the modified system of Yang teaches all limitations of Claim 9, as discussed above. Furthermore, Yang teaches wherein the laser light is spread using a light spreader ([0077] “The system may include a beam expander, e.g., an achromatic doublet, to expand the laser beam”).
Regarding Claim 11, Yang teaches a system for spatially and temporally mapping neurons in brain tissue, (Abstract “A method for measuring the activity of one or more excitable cells, such as neurons, in a target tissue […], […] A system configured to perform the present method,” [0058] “The present methods and systems employ spatial-temporal multiplexing of 3D holographic illumination,” and [0378] “identifying the locations of neurons”), comprising:
a) a source of light configured to be shone on a subject, ([0072] “a light source 1313, to generate the 3D multi-focal laser light pattern projected into the target tissue”), the light source configured to illuminate brain tissue of the subject, ([0050] “The target tissue may be an in vivo tissue, e.g., a part of the brain of a moving or immobilized animal, or may be an in vitro tissue sample, e.g., a brain slice tissue.”), at a first wavelength, ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”), and in response cause emission of light at a second wavelength, ([0109] “The fluorescence emitted by the neuron includes fluorescence sensitive to neuronal activity, e.g.,  […] wavelength,” where it is understood by one of ordinary skill in the art that fluorescent light emission is a different wavelength than the NIR range, see Hillman Column 12 Lines 3-8.), from generating calcium when one or more neurons are firing (Where it is understood by one of ordinary skill in the art at the time of the applicant’s filing that when neurons fire, they generate calcium. See Robinson NPL, Page 1 Paragraph 5 and Page 2 Paragraph 2);
b) an optical filter configured to filter out light having the first wavelength and allow passage of light having the second wavelength ([0360] “Excited fluorescence filtered by an emission filter (F) is captured by either a photomultiplier tube (PMT) or light field microscope (LFM) with sCMOS camera, enabling single-snapshot 3D visualization of the excited fluorescence.”); and
c) an image capture device comprising a charge-coupled device configured to capture images of the brain tissue, ([0096] “The image detector may be any suitable image detector for use in the present system. In some instances, the image detector is […] a charge-coupled device (CCD) detector”), at the second wavelength (“fluorescence emitted by the target tissue such that a 2D diffraction pattern is projected onto an image detector 1318”); and
d) a processor having software encoded on a non-transitory computer readable medium, ([0075] “a processor, and a computer-readable medium comprising instructions that, when executed by the processor, cause the controller to carry out one or more of the subject methods”), configured to determine position of individual neurons ([0378] “identifying the locations of neurons at each of the 51 z-depths”).
However, Yang does not explicitly teach a processor having software encoded on a non-transitory computer readable medium configured to determine position and timing of individual neurons by isolating each neuron and its position and timing within the tissue.
In an analogous neuron imaging field of endeavor, Waller teaches a system for spatially and temporally mapping neurons in brain tissue, [0031] (“plenoptic imaging system 10”) and [0037] (“functional brain imaging method 50 […]. […] corresponding to the footprint of each identified neuron in the field of view on the camera.”), comprising a processor having software encoded on a non-transitory computer readable medium, [0056] (“(a) a computer processor; and (b) a memory storing instructions executable by the computer processor; (c) said instructions, when executed by the computer processor, performing steps”), configured to determine position and timing of individual neurons by isolating each neuron, ([0041] “At step 56, a secondary decomposition step is performed that operates on each independent component 82 to separate and locate each neuron in 3D, thereby generating an individual neuron signature representing the source and identification for each neuron is generated.”), and its position and timing within the tissue ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations” and Fig. 9, re-produced below).

    PNG
    media_image1.png
    300
    355
    media_image1.png
    Greyscale

Fig. 9 of Waller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Yang and Waller because determining the position and timing of individual neurons by isolating each neuron and its position and timing within the tissue may be useful in displaying how neural activity is spatially distributed in space and how neural activity evolves as a function of time for each neuron identified, as taught by Waller in [0043] and [0045], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 16, the modified system of Yang teaches all limitations of Claim 11, as discussed above. Furthermore, Yang teaches wherein the establishment of information about approximate location of the one or more neurons is by causing the one or more neurons to fluoresce ([0378] “Briefly, fluorescence representing calcium activity of the neurons in an awake, head-fixed mouse, shown in FIG. 11A, was imaged through the cranial window using the following approach. In the first step, lasting several minutes, single-beam 2D laser scanning two-photon imaging yielded high-spatial resolution images identifying the locations of neurons at each of 51 z-depths”).
Regarding Claim 19, the modified system of Yang teaches all limitations of Claim 11, as discussed above. Furthermore, Yang teaches wherein the light source is a laser ([0077] “The laser light source produces a laser beam with wavelength in the NIR range (from about 700 nm to about 2500 nm”).
Regarding Claim 20, the modified system of Yang teaches all limitations of Claim 19, as discussed above. Furthermore, Yang teaches wherein the laser light is spread using a light spreader ([0077] “The system may include a beam expander, e.g., an achromatic doublet, to expand the laser beam”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180177401) in view of Waller et al. (US 20170003491), as applied to Claims 1 and 11 above, and further in view of Nilson et al. (US 20080079802).
Regarding Claim 2, the modified system of Yang teaches all limitations of Claim 1, as discussed above. However, the modified system of Yang does not explicitly teach establishment of the 3D topography data is based on laser scanning.
In an analogous topographic imaging field of endeavor, Nilson teaches a system for spatially mapping neurons in brain tissue, (Abstract “The present invention integrates a structured light source into an imaging system for reconstructing surface topography of an object being imaged” and [0087] “Diffuse optical tomography uses the 3D surface topology of the animal and to map the bioluminescent emission onto this 3D surface.”), wherein establishment of the 3D topography data is based on laser scanning ([0006] “The present invention integrates a structured light source into an imaging system for reconstructing a surface topography of an object being imaged” and [0038] “a structured light source comprising a scanning laser galvanometer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because laser scanning is easy and fast to a user to utilize, acquiring a high-resolution 3D image of the sample surface in just a few seconds. Quick acquisition is ideal so that the subject does not have to be exposed for long in order to capture an image of the region of interest.
Regarding Claim 12, the modified system of Yang teaches all limitations of Claim 11, as discussed above. However, the modified system of Yang does not explicitly teach establishment of the 3D topography data is based on laser scanning.
In an analogous topographic imaging field of endeavor, Nilson teaches a system for spatially and temporally mapping neurons in brain tissue, (Abstract “The present invention integrates a structured light source into an imaging system for reconstructing surface topography of an object being imaged,” [0069] “a 2-D or 3D luminescence image represents a collection of emitted photons received by each detector pixel of the CCD camera 20 over a defined length of time,” and [0087] “Diffuse optical tomography uses the 3D surface topology of the animal and to map the bioluminescent emission onto this 3D surface.”), wherein establishment of the 3D topography data is based on laser scanning ([0006] “The present invention integrates a structured light source into an imaging system for reconstructing a surface topography of an object being imaged” and [0038] “a structured light source comprising a scanning laser galvanometer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because laser scanning is easy and fast to a user to utilize, acquiring a high-resolution 3D image of the sample surface in just a few seconds. Quick acquisition is ideal so that the subject does not have to be exposed for long in order to capture an image of the region of interest.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180177401) in view of Waller et al. (US 20170003491), as applied to Claims 1 and 11 above, and further in view of Nilson et al. (US 20080079802) and Liu (WO 2016127173), with citations from its respective US Patent Application Publication, US 20180270474, containing the same information.
Regarding Claim 5, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches wherein the processor determines the positions of individual neurons by:
a) capturing at least one 2-dimensional (2D) image of the subject, ([0116] “Fluorescence emitted by the excitable cells illuminated by the one or more 3D multi-focal laser light patterns is directed through the microlens array, thereby creating a diffracted fluorescence emission and the diffracted fluorescence emission is imaged by an image detector as a 2D diffraction pattern” and [0353] “After first acquiring full-frame 2D images […] using standard laser scanning two photo microscopy”) having a plurality of pixels ([0125] “The difference between individual 2D diffraction patterns may be determined by any convenient method, e.g., […] percent similarity in pixels,” where one of ordinary skill in the art at the time of the applicant’s filing would interpret that the 2D diffraction patterns, which are the captured 2D images, contain a plurality of pixels), 
b) establishing information about approximate location of the one or more neurons, ([0378] “identifying the locations of neurons at each of the 51 z-depths”), and
c) identifying a region of interest about the approximate location of the one or more neurons, ([0120] “The target tissue may be an in vivo neuronal tissue, a tissue slice preparation, a nerve fiber bundle, a neuromuscular junction, etc. […] where the present system is configured so as to place the target tissue of interest in the field of view of the microscope. The target tissue of interest includes, but is not limited to, the neocortex, the hypothalamus, entorhinal and hippocampal formation cortex, mammillary bodies, septum, bed nucleus of stria terminalis, dorsal and ventral striatum, thalamus, amygdala, accumbens, brainstem, subcortical structures in general”).
However, Yang does not explicitly teach establishing a three dimensional (3D) topography data of the subject at least about the region of interest, mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal, and outputting location and geometric configuration of the one or more neurons within the brain tissue within the region of interest.
In an analogous neuron imaging field of endeavor, Waller teaches outputting location and geometric configuration of the one or more neurons within the brain tissue within the region of interest ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations,” where outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced below).
 

    PNG
    media_image2.png
    311
    355
    media_image2.png
    Greyscale

Fig. 8 of Waller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and geometric configuration of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
However, Yang modified by Waller does not explicitly teach establishing a 3D topography data of the subject at least about the region of interest, mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal.
In an analogous topographic imaging field of endeavor, Nilson teaches:
a) establishing a three dimensional (3D) topography data of the subject at least about the region of interest, ([0006] “surface topography data for the object (over […] a portion” and [0088] “Processor 28 may apply any suitable reconstruction algorithm to the structured light information to obtain a 3D surface topography.”), and
b) mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, ([0085] “After the 2-D structured light images have been captured and stored, computer 28 may then process the structured light data to generate a surface topography (522). As one of skill in the art will appreciate, there are numerous conventional algorithms for reconstructing a surface from structured light images. For example, the phase shift of each line at all points on the image can be determined from a computationally-efficient 2D Fourier transform.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because the combination provides a system that allows a user to identify where an activity of interest may be taking place, as taught by Nilson in [0003], and further allow a user to comprehend specific locations at which the neurons are located, via the 3D topography data. 
However, Yang modified by Waller and Nilson does not explicitly teach selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal.
In an analogous optical imaging field of endeavor, Liu teaches a system for spatially mapping neurons in brain tissue, (Abstract “The system also utilizes the topography information of the target object to perform an image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness.”), wherein the processor ([0094] “the controller 130 may include the necessary hardware, software or combination thereof to carryout the functions of the present invention to be discussed.”) determines the position of individual neurons by (topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y […]. In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324.”):
a) selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, ([0194] “the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making,” where the ability to rotate the co-registered images is generating a 3D geometric spatial model and the fluorescence imaging provides spatial neuron information, and Figs. 18A-18I, re-produced below, which are cited to demonstrate the combination or co-registration of images in order to form a uniform model that is beneficial to a user), 
b) comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, ([0235] “the points from the true signal Pt(xt,yt) will be compared to corresponding points from the projected image Pp(xp,yp). […] Pluralities of mapping point pairs can be used for optimization and least-square error method can be used.”), and
c) iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal ([0023] “It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly.”) and [0235] (“Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value.”), where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.

    PNG
    media_image3.png
    464
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    740
    media_image4.png
    Greyscale

Figs. 18A-18I of Liu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Liu because incorporating the actions of selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Yang would allow the modified processor of Yang to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a CT, MRI, or PET, as taught by Liu in [0005]. The combination of fluorescence imaging and 3D geometric spatial model allow a user to view spatial information of the neurons, which is beneficial in instances where such information is necessary in diagnosis or surgical planning. One of ordinary skill in the art would have expected success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
Regarding Claim 15, the modified system of Yang teaches all limitations of Claim 1, as discussed above. Furthermore, Yang teaches wherein the processor determines the positions and timing of individual neurons by:
a) capturing at least one 2-dimensional (2D) image of the subject, ([0116] “Fluorescence emitted by the excitable cells illuminated by the one or more 3D multi-focal laser light patterns is directed through the microlens array, thereby creating a diffracted fluorescence emission and the diffracted fluorescence emission is imaged by an image detector as a 2D diffraction pattern” and [0353] “After first acquiring full-frame 2D images […] using standard laser scanning two photo microscopy”), having a plurality of pixels ([0125] “The difference between individual 2D diffraction patterns may be determined by any convenient method, e.g., […] percent similarity in pixels,” where one of ordinary skill in the art at the time of the applicant’s filing would interpret that the 2D diffraction patterns, which are the captured 2D images, contain a plurality of pixels), 
b) establishing information about approximate location of the one or more neurons, ([0378] “identifying the locations of neurons at each of the 51 z-depths”), and
c) identifying a region of interest about the approximate location of the one or more neurons, ([0120] “The target tissue may be an in vivo neuronal tissue, a tissue slice preparation, a nerve fiber bundle, a neuromuscular junction, etc. […] where the present system is configured so as to place the target tissue of interest in the field of view of the microscope. The target tissue of interest includes, but is not limited to, the neocortex, the hypothalamus, entorhinal and hippocampal formation cortex, mammillary bodies, septum, bed nucleus of stria terminalis, dorsal and ventral striatum, thalamus, amygdala, accumbens, brainstem, subcortical structures in general”).
However, Yang does not explicitly teach establishing a three dimensional (3D) topography data of the subject at least about the region of interest, mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal, and outputting location and geometric configuration of the one or more neurons within the brain tissue within the region of interest.
In an analogous neuron imaging field of endeavor, Waller teaches outputting location and timing of the one or more neurons within the brain tissue within the region of interest ([0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations,” where outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown in Fig. 8, re-produced above and Fig. 9, re-produced below).
 

    PNG
    media_image1.png
    300
    355
    media_image1.png
    Greyscale

Fig. 9 of Waller
Waller further teaches spatial-temporal modeling, [0060] “The apparatus of any preceding embodiment, wherein said instructions, when executed by the computer processor, generate a 3D map of detected neurons and their corresponding locations,” where outputting 3D map of the detected neurons indicates the geometric configuration of the one or more neurons, as shown as a combination of Figs. 8 and 9, re-produced above, data from which a spatial-temporal model can be generated.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Waller because outputting the location and geometric configuration of one or more neurons within the brain tissue within the region of interest may be useful in displaying how neural activity is spatially distributed in space, as taught by Waller in [0043], as this may be applied in instances of surgical planning, diagnosis, or when non-invasive techniques are required. Furthermore, the system of Waller is especially useful for use with thick brain tissue despite scattering of the applied light source, as in [0014]. One of ordinary skill in the art would expect success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.
However, Yang modified by Waller does not explicitly teach establishing a 3D topography data of the subject at least about the region of interest, mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial-temporal modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal.
In an analogous topographic imaging field of endeavor, Nilson teaches:
a) establishing a three dimensional (3D) topography data of the subject at least about the region of interest, ([0006] “surface topography data for the object (over […] a portion” and [0088] “Processor 28 may apply any suitable reconstruction algorithm to the structured light information to obtain a 3D surface topography.”), and
b) mapping each pixel of the region of interest of the at least one 2D image to the 3D topography data, ([0085] “After the 2-D structured light images have been captured and stored, computer 28 may then process the structured light data to generate a surface topography (522). As one of skill in the art will appreciate, there are numerous conventional algorithms for reconstructing a surface from structured light images. For example, the phase shift of each line at all points on the image can be determined from a computationally-efficient 2D Fourier transform.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nilson because the combination provides a system that allows a user to identify where an activity of interest may be taking place, as taught by Nilson in [0003], and further allow a user to comprehend specific locations at which the neurons are located, via the 3D topography data. 
However, Yang modified by Waller and Nilson does not explicitly teach selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, comparing the spatial-temporal modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal.
In an analogous optical imaging field of endeavor, Liu teaches a system for spatially mapping neurons in brain tissue, (Abstract “The system also utilizes the topography information of the target object to perform an image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness.”), wherein the processor ([0094] “the controller 130 may include the necessary hardware, software or combination thereof to carryout the functions of the present invention to be discussed.”) determines the position of individual neurons by (topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y […]. In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324.”):
a) selectively generating a 3D geometric spatial model that provides spatial neuron information based on physical properties of light propagation through the brain tissue based on the 3D topography data including a plurality of parameters defining the spatial model, the spatial model adapted to provide a model representation of the at least one 2D captured image, ([0194] “the present invention uses the topography information, shown in FIG. 18A, of the target object 324 to allow accurate co-registration between intraoperative fluorescence imaging and color reflectance imaging, with preoperative PET/CT data, as shown in FIGS. 18F-I. As such, the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making,” where the ability to rotate the co-registered images is generating a 3D geometric spatial model and the fluorescence imaging provides spatial neuron information, and Figs. 18A-18I, re-produced below, which are cited to demonstrate the combination or co-registration of images in order to form a uniform model that is beneficial to a user), 
b) comparing the spatial modeled of at least one 2D captured image to the captured at least one 2D image and generate an error signal representing a difference therebetween, ([0235] “the points from the true signal Pt(xt,yt) will be compared to corresponding points from the projected image Pp(xp,yp). […] Pluralities of mapping point pairs can be used for optimization and least-square error method can be used.”), and
c) iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal ([0023] “It is another aspect of the optical imaging system of the present invention to provide projection quality monitoring, projection optimization and least-squares errors are implemented, and the accuracy of projection is updated accordingly.”) and [0235] (“Optimization is achieved when the system 100 minimizes the sum of the squared residuals, whereby a residual is the difference between the projected image value and the imaging value.”), where it is understood that with the least-squares error, the parameters of the projected image value, or spatial model, may be adjusted in order to minimize the error.

    PNG
    media_image3.png
    464
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    740
    media_image4.png
    Greyscale

Figs. 18A-18I of Liu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Liu because incorporating the actions of selectively generating a 3D geometric spatial model that provides spatial neuron information, comparing the spatial model to the captured at least one 2D image and generating an error signal representing a difference, and iteratively adjusting the plurality of parameters of the spatial model to minimize the error signal as taught by Liu to the processor of Yang would allow the modified processor of Yang to fill the gap which typical planar fluorescence imaging on its own does not quite reach. Fluorescence imaging is unable to provide or acquire adequate depth information from a target of interest, very slow, unable to be used for intraoperative imaging, and is difficult to co-register with preoperative imaging data from a CT, MRI, or PET, as taught by Liu in [0005]. The combination of fluorescence imaging and 3D geometric spatial model allow a user to view spatial information of the neurons, which is beneficial in instances where such information is necessary in diagnosis or surgical planning. One of ordinary skill in the art would have expected success in modifying Yang because the processor requires software with coding in order to carry out the claimed processes, which may be added to any processor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/         Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/         Primary Examiner, Art Unit 3793